Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on August 26, 2019. Claims 1-20 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 11-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Herbach et al. US2019/0155283 (“Herbach”).

(abstract), the system comprising: 
an actuation mechanism disposed in an occupant compartment of the vehicle, wherein the actuation mechanism is selectively actuatable by the vehicle occupant in the event of the emergency situation (para. 3, e.g. the first input is an input from a passenger of the vehicle, and the method also includes identifying a first severity level based on the input and increasing the first severity level to the severity level based on circumstances of the input.); 
a safe stop selection module operable for identifying a plurality of safe stop location candidates for the vehicle on an ongoing basis as the vehicle operates (para. 21, e.g. determining a pullover location for an autonomous vehicle or a vehicle operating in an autonomous driving mode. Once the vehicle's computing devices determine that the vehicle needs to pullover, the computing devices may determine a severity level for the pullover based on why the vehicle needs to pull over.); 
a safe stop execution module operable for receiving an actuation signal generated by the actuation mechanism when the actuation mechanism is selectively actuated by the vehicle occupant (para. 35, e.g. computing device 110 may interact with deceleration system 160 and acceleration system 162 in order to control the speed of the vehicle. Similarly, steering system 164 may be used by computer 110 in order to control the direction of vehicle 100.), 
selecting a safe stop location for the vehicle from the plurality of safe stop location candidates for the vehicle responsive to receiving the actuation signal and generating a corresponding vehicle control signal (para. 36, e.g. Navigation system 168 may be used by computing device 110 in order to determine and follow a route to a location); and 
one or more vehicle control systems operable for receiving the vehicle control signal generated by the safe stop execution module and causing the vehicle to come to a stop at the selected safe stop location in the event of the emergency situation (para. 60-para. 63, e.g. computing device 110 may respond to a signal from button 614 by determining a safe place to pull the vehicle over, rather than coming to a more sudden stop as with the emergency stop button 612.)

Regarding claim(s) 2, 12. Herbach discloses wherein the actuation mechanism comprises one of a button, a switch, a virtual button, a virtual switch, a voice recognition device, a gesture recognition device, and an interior camera (para. 60-para. 63, e.g. computing device 110 may respond to a signal from button 614 by determining a safe place to pull the vehicle over, rather than coming to a more sudden stop as with the emergency stop button 612.). 

Regarding claim(s) 3, 13. Herbach discloses wherein the safe stop execution module is further operable for receiving the actuation signal generated by the actuation mechanism when the actuation mechanism is selectively actuated by the vehicle occupant and actuating one or more exterior vehicle lights to alert other individuals and vehicles in proximity to the vehicle to the occurrence of the emergency situation (para. 35, e.g. Signaling system 166 may be used by computing device 110 in order to signal the vehicle's intent to other drivers or vehicles, for example, by lighting turn signals or brake lights when needed.)

Regarding claim(s) 6, 16. Herbach discloses wherein the safe stop execution module is further operable for receiving the actuation signal generated by the actuation mechanism when the actuation mechanism is selectively actuated by the vehicle occupant and directly or indirectly initiating an emergency call to alert emergency personnel to the occurrence of the emergency situation (para. 65, e.g. a passenger may provide information to the computing device 110 via voice commands through the microphone as discussed above. In addition, however, the passenger may communicate with the concierge via a phone call, an application on the passenger's client computing device, a microphone, and/or the button 611 and in turn, the concierge may provide instructions control certain aspects of a vehicle via a concierge work station.)

Regarding claim(s) 7, 17. Herbach discloses wherein the safe stop execution module is further operable for receiving the actuation signal generated by the actuation mechanism when the actuation mechanism is selectively actuated by the vehicle occupant and actuating one or more of a camera and a microphone to record events within the occupant compartment of the vehicle for contemporaneous or later use subsequent to the occurrence of the emergency situation (para. 47, e.g. The client computing devices may also include a camera for recording video streams, speakers, a network interface device, and all of the components used for connecting these elements to one another.)

Regarding claim(s) 8, 18. Herbach discloses wherein the actuation mechanism is enabled during one or more of a manual driving mode and an autonomous driving mode (para. 57, gas (acceleration) pedal, or brake (deceleration) pedal which would allow for a semiautonomous or manual driving mode where a passenger would directly control the steering, acceleration and/or deceleration of the vehicle via the drivetrain.)

Regarding claim(s) 9, 19. Herbach discloses wherein the plurality of safe stop location candidates for the vehicle are identified utilizing data from one or more of an exterior camera, a radar sensor, and a lidar sensor coupled to the vehicle (para. 40, e.g. The perception system 172 also includes one or more components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc. For example, the perception system 172 may include lasers, sonar, radar, cameras and/or any other detection devices that record data which may be processed by computing device 110.)

Regarding claim(s) 10, 20. Herbach discloses wherein the plurality of safe stop location candidates for the vehicle are identified utilizing acquired map data (para. 41, e.g. The computing device 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing device 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and navigation system 168).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach et al. US2019/0155283 (“Herbach”) in view of Iagnemma et al. US2018/0113457 (“Iagnemma”).

Regarding claim(s) 4, 5, 14, 15. Herbach discloses wherein the safe stop execution module is further operable for receiving the actuation signal generated by the actuation mechanism when the actuation mechanism is selectively actuated by the vehicle occupant; however, Herbach does not explicitly disclose initiating a vehicle-to-infrastructure or vehicle-to-device protocol or vehicle-to-vehicle to alert other individuals and vehicles in proximity to the vehicle to the occurrence of the emergency situation. 
Iagnemma teaches another autonomous vehicle stopping location. Specifically a vehicle-to-infrastructure or vehicle-to-device protocol or vehicle-to-vehicle to alert other individuals and vehicles in proximity to the vehicle to the occurrence of the emergency situation (para. 6, para, 22, para. 129).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Herbach by incorporating the applied teaching of using vehicle-to-infrastructure or vehicle-to-device protocol or vehicle-to-vehicle as taught by Iagnemma to improve vehicle safety during emergency stops.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669